 

Exhibit 10.1

 

second AMENDMENT

TO

amended and restated operating AGREEMENT

 

This SECOND AMENDMENT (this “Amendment”) to the Amended and Restated Operating
Agreement (the “Agreement”) of LM Capital Solutions, LLC (the “Company”) is made
and entered into as of July 17, 2020, by and among the Company, AZOKKB, LLC
(formerly known as LuxeMark Capital LLC), a New York limited liability company
(the “Rollover Member”), CCUR Holdings, Inc., a Delaware corporation (the “CCUR
Investor”) and the members of the Board of Managers of the Company. Capitalized
terms used but not defined in this Amendment shall have the meanings ascribed to
such terms in the Agreement.

 

WHEREAS, the Company, the CCUR Investor and the Rollover Member desire to amend
the Agreement to, among other things, (a) effect a reorganization pursuant to
which, following such reorganization, the CCUR Investor shall hold 51% of the
issued and outstanding Class A Units and the Rollover Member shall hold 49% of
the issued and outstanding Class A Units (the “Reorganization”), (b) provide for
equitable responsibility among the Members for the Company’s continuing real
property lease obligations and (c) grant to the Rollover Member, subject to
certain terms and conditions, an option to purchase all of the Class A Units of
the CCUR Investor; and

 

WHEREAS, pursuant to Section 18.1 of the Agreement, the Agreement may be amended
in writing, which writing is approved by the Company’s Board of Managers and
CCUR Holdings, Inc. (the “CCUR Investor”); and

 

WHEREAS, the Rollover Member joins in on this Amendment in order to evidence its
consent to the actions and agreement to the amendments contained herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                   Distribution of Net Cash Flow. The parties hereto agree
that within five (5) business days following the date hereof, the Company shall
make a distribution of net cash flow pursuant to Section 5.1(b) of the Agreement
to the CCUR Investor and the Rollover Member (collectively, the “Members”) in an
aggregate amount equal to $1,572,000, less any amounts previously distributed to
the Members with respect to the period from January 1, 2020 through the date
hereof, which represents the amount its net cash flow from January 1, 2020 to
May 31, 2020 (the “Distributed Period”), which shall be distributed in
accordance with the respective ownership of Class A Units of the Members before
giving effect to the Redemption contemplated by Section 2 of this Amendment. The
Members agree that, upon the making of such distribution, the Company shall not
be obligated, and the Members shall have no rights to any further Distributions
with respect to the Distributed Period. For the avoidance of doubt, net cash
flow for the period from the end of the Distributed Period until and including
the date hereof shall be distributed in accordance with Section 5.1(b) of the
Agreement and in accordance with the respective ownership of the Class A Units
of the Members before giving effect to the Redemption contemplated by Section 2
of this Amendment.

 

2.                   Redemption of Class A Units. As of the date hereof, the
Company hereby redeems 5,918.3673 Class A Units from the CCUR Investor, such
that the ownership of the Company is as set forth on Exhibit 3.1 hereto (the
“Redemption”). Exhibit 3.1 to the Agreement is hereby amended by deleting it in
its entirety and substituting Exhibit 3.1 to this Amendment in lieu thereof.

 



 

 

 

3.                   Option to Purchase. A new Section 12.5 is hereby added to
the Agreement and shall read as follows:

 

“Section 12.5. Rollover Member Option to Purchase. Subject to the limitations
and conditions described herein, upon the repayment in full of all principal,
accrued and unpaid interest and all fees and expenses under, contemplated by or
associated with the Investor Note or the repayment thereof (the “Investor Note
Repayment Date”), from the date of the Investor Note Repayment Date until the
date that is two (2) years after the Investor Note Repayment Date (such period,
the “Option Exercise Period”), the Rollover Member shall have the right to
purchase all of the CCUR Investor Units from the CCUR Investor for the price of
One Dollar ($1) by delivering notice to the CCUR Investor of the exercise of
such right during the Option Exercise Period. Within sixty (60) days following
the delivery of the notice contemplated by the preceding sentence, the Rollover
Member shall make payment of the purchase price in immediately available funds
to such account or accounts as may be designated by the CCUR Investor and shall
execute documentation reasonably satisfactory to the CCUR Investor to consummate
the purchase of the CCUR Investor Units. In connection with the purchase of the
CCUR Investor Units, the parties will work together in good faith to negotiate
an appropriate release by the Rollover Member and the Company of the CCUR
Investor and its Affiliates mutually agreeable to the CCUR Investor and the
Rollover Member (which release, for the avoidance of doubt, shall not include a
release with respect to such purchase documentation).

 

4.                   The following definitions shall be added in Article I of
the Agreement in such respective locations as is proper for the definitions in
the Agreement to be organized alphabetically:

 

“Investor Note” means that Master Promissory Note (Demand) by and between the
CCUR Investor and the Company, dated as of February 13, 2019, as amended.

 

“Investor Note Repayment Date” has the meaning set forth in Section 12.5.

 

“Option Exercise Period” has the meaning set forth in Section 12.5.

 

“Second Amendment Date” means July 17, 2020.

 

5.                   Amendment to the Investor Note. Pursuant to Section 3.8(c)
of the Agreement, the Rollover Member has a right to consent to an amendment of
an agreement or transaction with an Affiliate of the Company. As of even date
hereof, the Company is entering into an Amendment to that certain Master
Promissory Note (Demand) by and between the CCUR Investor and the Company, dated
as of February 13, 2019, as amended (the “Amendment to Note”). As the CCUR
Investor may be deemed an Affiliate of the Company under Section 3.8(c) of the
Agreement, the Rollover Member hereby consents to the Company entering into the
Amendment to Note, and the parties hereto hereby agree that such consent shall
meet the requirements of Section 3.8(c) of the Agreement.

 

6.                   Effect of Amendment. This Amendment shall not constitute an
amendment of any provision of the Agreement not expressly amended herein and
shall not be construed as an amendment, waiver or consent except as expressly
stated herein. The provisions and agreements set forth herein shall not
establish a custom or course of dealing or conduct between the parties hereto.
The Agreement, as amended by this Amendment, is and shall continue to be in full
force and effect and is in all respects ratified and confirmed hereby.

 

7.                   Reference to the Agreement. After giving effect to this
Amendment, unless the context otherwise requires, each reference in the
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” or words of like
import referring to the Agreement shall refer to the Agreement as amended by
this Amendment.

 



 

 

 

8.                   Miscellaneous. This Amendment may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each party hereto. This Amendment and all disputes or
controversies arising out of or related to this Amendment shall be governed by
and construed in accordance with the internal laws of the State of New York,
without reference to its conflicts of law principles. The provisions of Article
19 of the Agreement shall apply to this Amendment mutatis mutandis as if set
forth herein.

 

 

 

[Signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 



 

THE COMPANY:

LM CAPITAL SOLUTIONS, LLC

 

By: /s/ Igor Volshteyn

Name: Igor Volshteyn

Title: President

 

 

CLASS A MEMBERS:

CCUR HOLDINGS, INC.

 

By: /s/ Igor Volshteyn

Name: Igor Volshteyn

Title: COO/President

 

 

 

AZOKKB, LLC

 

 

By: /s/ Avraham Zeines

Name: Avraham Zeines

Title: Member

 

 

BOARD OF MANAGERS

 

 

/s/ Igor Volshteyn

  Igor Volshteyn  

 

 

/s/ Warren Sutherland

  Warren Sutherland  

 

 

/s/ Oskar Kowalski

  Oskar Kowalski

 

 

 

Exhibit 3.1

 

UNIT HOLDERS OF THE COMPANY

 

 

 

Unit Holder Number and Class of Units Held Capital Contribution CCUR Holdings,
Inc. 2,081.6327 Class A Units $1,198,161.00 (cash) AZOKKB, LLC 2,000 Class A
Units $299,540.25 (in kind)

 

 



 

